 


109 HR 4343 IH: To provide for the issuance of a commemorative postage stamp in honor of Rosa Parks.
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4343 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Rush (for himself, Mr. Upton, Mr. Conyers, and Mr. Schwarz of Michigan) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide for the issuance of a commemorative postage stamp in honor of Rosa Parks. 
 
 
1.Rosa Parks commemorative postage stamp 
(a)In generalThe Postmaster General shall issue a commemorative postage stamp in honor of Rosa Parks. 
(b)Denomination; designsThe commemorative postage stamp issued under this Act shall be issued in the denomination used for first class mail up to one ounce in weight and shall bear such designs as the Postmaster General shall determine. 
(c)Issuance periodThe commemorative postage stamp issued under this Act shall be placed on sale as soon as practicable after the date of the enactment of this Act and shall be sold for such period thereafter as the Postmaster General shall determine.  
 
